ORDER
PER CURIAM:
Original proceeding.
Relators petition for an appropriate writ to annul and vacate a restraining order and order to show cause issued by respondent court in civil cause No. 5373, entitled Rocky Mountain Phosphates, Inc., a Montana Corporation, Plaintiff, v. Montana State Board of Health and the members thereof, Dr. Edwin Segard, Rita Sheehy, John Bartlett, Dr. R. D. Knapp, Dr. George Gould, Richard Ritter and Virginia Mann, Defendants, pending in the district court of the third judicial district in Powell County, Montana, or, in the alternative, to restrain the plaintiff corporation in said cause from engaging in or con*532ducting any kiln operations in Powell County until there is agreement concerning reopening between the corporation and the State Board of Health of the State of Montana.
Counsel representing relators and respondents were heard in oral argument and the matter taken under consideration, and now being advised, the Court deems the showing of the relators to be insufficient to move the discretion of the Court to grant the relief requested and therefore the Court declines, without prejudice, to assume jurisdiction at this time.
The proceeding is, therefore, dismissed.